Case 1:21-cv-21928-DPG Document 1 Entered on FLSD Docket 05/24/2021 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

                                              CASE NO.

 AMERICAN UNIVERSITY OF THE
 CARIBBEAN, a Cayman Islands company,

 Plaintiff,

 v.

 HENRY TIEN and MING TIEN

 Defendant.
 _________________________________________/
                             COMPLAINT TO RENEW JUDGMENT

         Plaintiff, AMERICAN UNIVERSITY OF THE CARIBBEAN, a Cayman Islands

 company, sues HENRY TIEN and MING TIEN, and says as follows:

                                       Parties and Jurisdiction

         1.       Plaintiff, AMERICAN UNIVERSITY OF THE CARIBBEAN, is a company

 organized and existing under the laws of the Cayman Islands, British West Indies, with its

 registered office in the Cayman Islands.

         2.       Defendants, Henry Tien and Ming Tien, are and were at all material times citizens

 of the State of Florida.

         3.       This is an action for damages in excess of $75,000, between a citizen of the Cayman

 Islands and citizens of Florida, and is predicated on diversity of citizenship pursuant to 28 U.S.C.

 § 1332.

         4.       Venue is proper pursuant to 28 U.S.C. § 1391(b)(1) as Henry Tien and Ming Tien

 reside within this judicial district. The facts giving rise to the cause of action also arose in this

 judicial district.
Case 1:21-cv-21928-DPG Document 1 Entered on FLSD Docket 05/24/2021 Page 2 of 3




                                                 FACTS

        5.         This is an action on a judgment, i.e. to renew a judgment entered by this Court.

        6.         On May 25, 2016 this Court entered final judgment (the “Judgment”) in favor of

 American University of the Caribbean against Henry Tien and Henry Tien for $186,863.10, with

 interest thereafter as provided by law. American University of the Caribbean. v. Henry Tien and

 Ming Tien, 1:04-cv-20834, [D.E. 2288] (copy of Final Judgment as to Attorney’s Fees attached

 hereto as Exhibit “A”).

        7.         The Judgment is valid and enforceable, and no monies or property have been

 received or recovered from Henry Tien and Ming Tien since the Judgment was entered.

        8.         Interest has continued to accrue at the statutory rate since May 25, 2016.

        9.         Plaintiff has retained the undersigned counsel and is obliged to pay them a

 reasonable fee.


                                     COUNT I
                       COMMON LAW ACTION TO RENEW JUDGMENT

        Plaintiff re-alleges paragraphs 1 through 9 against Henry Tien and Ming Tien and further

 alleges:

        10.        As permitted by Florida law, AMERICAN UNIVERSITY OF THE CARIBBEAN

 asserts and seeks its right to renew the Judgment against Henry Tien and Ming Tien.

        11.        AMERICAN UNIVERSITY OF THE CARIBBEAN therefore requests that

 judgment be entered against Henry Tien and Ming Tien in the amount of the Judgment,

 $186,863.10, plus interest from May 25, 2016 through the date judgment is entered, plus post-

 judgment interest, and such further and other relief as may be appropriate.




                                                    2
Case 1:21-cv-21928-DPG Document 1 Entered on FLSD Docket 05/24/2021 Page 3 of 3




        WHEREFORE, Plaintiff, AMERICAN UNIVERSITY OF THE CARIBBEAN, demands

 against Henry Tien and Ming Tien judgment in the amount of $186,863.10 plus accrued interest

 through the date judgment is entered, plus post-judgment interest, and such further and other relief

 as may be appropriate.



                                               Respectfully submitted,

                                               ABALLI MILNE KALIL, P.A.
                                               Counsel for Plaintiff, OMS Collections, Ltd.
                                               2250 SunTrust International Center
                                               One Southeast Third Avenue
                                               Miami, Florida 33131
                                               Telephone: (305) 373-6600
                                               Facsimile: (305) 373-7929

                                               s/ Joshua D. Poyer
                                               Craig P. Kalil, Esq.
                                               Florida Bar No. 607282
                                               Joshua D. Poyer, Esq.
                                               Florida Bar No. 653349




                                                  3
